EXHIBIT 10.1

 

CONFIDENTIAL — FINAL

 

CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***], HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

AMENDMENT AGREEMENT NO. 5

 

DATED:                                               7 September 2017
(“Amendment Effective Date”)

 

PARTIES

 

(1)                                 ADAPTIMMUNE LIMITED a company incorporated
in the United Kingdom under number 06456741 whose registered office is at 91
Milton Park, Abingdon, Oxon OX14 4RY, United Kingdom (“Adaptimmune”); and

 

(2)                                 GLAXOSMITHKLINE INTELLECTUAL PROPERTY
DEVELOPMENT LTD whose registered office is at 980 Great West Road, Middlesex,
TS8 9GS, United Kingdom (“GSK”).

 

BACKGROUND

 

(A)                               GSK and Adaptimmune entered into a
Collaboration and Licence Agreement with effective date of May 30, 2014, which
was amended by Amendment Agreement No 1 (with Amendment Effective date of 08
May 2015) and Amendment Agreement No. 2 (with Amendment Effective date of 02
February 2016), Amendment Agreement No. 3 (with Amendment Effective date of 29
September 2016) and Amendment Agreement No. 4 dated 11 November 2016 (the
“Collaboration Agreement”).

 

(B)                               GSK and Adaptimmune now want to amend the
Collaboration Agreement in accordance with Section 16.8 of the Collaboration
Agreement, as set out in this fifth Amendment Agreement.

 

1.                                      DEFINITIONS

 

1.1                               In this Amendment Agreement words and
expressions shall have the same meaning as set out in the Collaboration
Agreement save as explicitly provided otherwise in this section 1.1 or elsewhere
in this Amendment Agreement:

 

Amendment Agreement

 

Shall mean this amendment agreement.

 

 

 

Amendment Effective Date

 

Shall mean the date set out above.

 

--------------------------------------------------------------------------------


 

Anticipated Transition Date

 

Shall mean [***] 2018

 

 

 

IND

 

Shall mean Investigational New Drug Application number 14603, as filed with the
FDA

 

 

 

Initial Option Payment

 

Shall have the meaning provided in Exhibit B

 

 

 

Initial Target Program Option Exercise Fee

 

Shall have the meaning provided in Exhibit B

 

 

 

Transition Date

 

Shall mean the date on which (i) all activities required to be completed by
Adaptimmune and GSK in the Transition Plan prior to the Transition Date have
been completed, and (ii) the success criteria for each activity, where relevant
have been met or have been waived by GSK, and (iii) the IND has been transferred
to GSK and GSK has assumed the responsibility for the IND.

 

 

 

Transition Plan

 

Shall mean the activities set out in Exhibit A to this Amendment Agreement.

 

 

 

Transition Team

 

Shall mean the team described in Section 15 of Exhibit A as having
responsibility for overseeing the performance of the Transition Plan.

 

1.2                               In this Amendment Agreement:

 

1.2.1                                        References to sections and clauses
are to sections and clauses of this Amendment Agreement unless otherwise
provided;

 

1.2.2                                        Headings are used for convenience
only and do not affect interpretation of the terms;

 

1.2.3                                        (a) the word “including” shall be
deemed to be followed by the phrase “without limitation” or like expression;
(b) the singular shall include the plural and vice versa; and (c) masculine,
feminine and neuter pronouns and expressions shall be interchangeable; and

 

1.2.4                                        References to a statutory provision
include references to the statutory provision as modified or re-enacted or both
from time to time and to any

 

2

--------------------------------------------------------------------------------


 

subordinate legislation made under the statutory provision.

 

2.                                      EFFECT OF AMENDMENTS

 

2.1                               The amendments set out in section 3 below
shall come into effect on the Amendment Effective Date and shall amend the
Collaboration Agreement as from the Amendment Effective Date.

 

2.2                               Save as explicitly amended by this Amendment
Agreement, the Collaboration Agreement will continue in full force and effect in
accordance with the terms set forth therein.  In the event of a conflict of
terms between this Amendment Agreement and the Collaboration Agreement, the
terms of this Amendment Agreement shall control.

 

3.                                      OPTION EXERCISE

 

3.1                               GSK hereby exercises the Initial Target
Program Option and execution of this Amendment Agreement shall constitute
provision of GSK’s Option Notice in accordance with Section 6.2 of the
Collaboration Agreement.

 

3.2                               Solely with respect to the Initial Target
Program, the second sentence of Section 6.2 of the Collaboration Agreement shall
be deleted and replaced with the following.  For clarity, the following shall
not apply to the Second Target Program or other Collaboration Program.

 

“On receipt of the Initial Target Program Option Exercise Fee Adaptimmune shall
grant and hereby grants to GSK the exclusive licence to the Initial Target
Program as set out in Section 6.6. of the Collaboration Agreement in accordance
with Exhibit 2.  For clarity, GSK shall have no right to nominate further
Targets other than the Initial Target and the Second Target under Section 5.1.4
of the Collaboration Agreement until full payment of Initial Target Option
Exercise Fee as set out Exhibit B of this Amendment Agreement. In addition and
as of the Amendment Effective Date, Adaptimmune grants to GSK a non-exclusive
license under Adaptimmune’s interests in and to the Collaboration Program IP,
Joint Background and Adaptimmune Background to the extent necessary for GSK to
make, have made, import, use, offer for sale and sell Licensed Products in each
case as arising from the Initial Target Program in the Field and in the
Territory. Such license shall last until receipt of the Initial Target Program
Option Exercise Fee and shall then automatically terminate and be superseded by
the exclusive licence granted under Section 6.6 of the Collaboration Agreement”.
For clarity Section 6.3 shall continue to

 

3

--------------------------------------------------------------------------------


 

apply during the performance of the Transition Plan and Adaptimmune shall not
license any Third Party under its rights in the Collaboration Program IP,
Adaptimmune Background or Joint Background to manufacture, use sell or supply
any Therapy directed to the Initial Target”

 

4.                                      AMENDMENTS

 

Transition Plan

 

4.1                               The Initial Development Plan will be
superseded in its entirety and as of the Amendment Agreement Effective Date
shall be replaced with the Transition Plan set out in Exhibit A to this
Amendment Agreement.

 

4.2                               Each Party shall be responsible for conducting
the activities assigned to it under the Transition Plan using Commercially
Reasonable Efforts and in accordance with Applicable Laws. In performing their
respective activities under the Transition Plan, the Parties will use
Commercially Reasonable Efforts to minimise the impact on patients enrolled in
any of the clinical studies covered by the Transition Plan.

 

Timing for Performance

 

4.3                               The Parties shall use Commercially Reasonable
Efforts to reasonably co-operate in good faith and complete all of the
activities set out in the Transition Plan within the timelines set out in such
plan.

 

4.4                               The Parties shall keep each other reasonably
informed of progress with the Transition Plan and each Party shall notify the
other Party of any delay or anticipated delay as soon as such Party becomes
aware of such delay or anticipated delay.

 

Management of Transition Plan

 

4.5                               The Transition Plan shall be managed by the
Parties in accordance with paragraph 15 of the Transition Plan. The Transition
Team shall act as a Joint Project Team under the Collaboration Agreement for the
purpose of overseeing and confirming the successful completion of the required
activities under the Transition Plan. The Joint Project Team managing the
Transition Plan activities shall report to, and shall be overseen by, the JSC as
set forth in Section 4.6 of the Collaboration Agreement.

 

4.6                               The Transition Plan is intended to be an
outline of the main areas required for transition of the Initial Target Program
to GSK. As soon as reasonably possible following the

 

4

--------------------------------------------------------------------------------


 

Amendment Agreement Effective Date, the Parties shall use Commercially
Reasonable Efforts to agree a more detailed plan which sets out in more detail
the activities required under the Transition Plan to achieve transition of the
Initial Target Program. The detailed activities plan shall form part of and
shall be deemed to be incorporated into the Transition Plan.

 

4.7                               Decisions of the JSC shall be made in
accordance with Section 4.5 of the Collaboration Agreement save that, in
addition, [***].

 

Other Amendments

 

4.8                               As of the Amendment Agreement Effective Date,
Schedule 1 to the Collaboration Agreement shall be amended and replaced with
Exhibit A to this Amendment Agreement.

 

4.9                               Section 8.2 of the Collaboration Agreement
shall be amended to add the following: “In relation to any fees specified in
Schedule 2 which are not subject to [***]”.

 

4.10                        The following terms and definitions shall be amended
as follows:

 

4.10.1                                 For the purposes of the payment terms set
forth in Section 8.2 of the Collaboration Agreement, the definition of Milestone
Fee for the Initial Target Program shall be amended to read “means each of the
amounts set out in Schedule 2 in relation to [***] as specifically set out in
Schedule 2 of this Amendment Agreement.”

 

4.11                        The following provisions of the Collaboration
Agreement shall be deleted:

 

4.11.1                                 Section 6.11.3 shall be deleted in its
entirety. The Transition Plan specifies all activities required to be performed
by Adaptimmune with respect to the Initial Target Program whether before or
after the Transition Date. For clarity Section 6.11.2 shall continue to apply.
Section 6.11.1 shall also continue to apply but with the following modifications
in relation to the Initial Target Program:

 

(a)              The Transition Plan (including the more detailed plan agreed
under Section 4.6 of this Amendment Agreement) shall constitute the detailed
technology transfer plan or Development Plan under Section 6.11.1 of the
Collaboration Agreement.

 

(b)              References to Schedule 7 in Section 6.11.1 shall be replaced by
the

 

5

--------------------------------------------------------------------------------


 

document list set out in Exhibit A1 to this Amendment Agreement together with
any relevant activities under the Transition Plan.

 

(c)               The following sentence shall not apply in relation to the
Initial Target Program: “The JSC shall also determine the amount of reasonable
technical assistance and training initially required from Adaptimmune, at
Adaptimmune’s expense, to GSK’s personnel with respect to Results and the
materials set forth in Schedule 7 (if applicable) to enable GSK to comply with
its diligence obligations under Section 6.10.1.”

 

4.11.2                                 Sections 6.1.1.A, 6.1.1.B, 6.2.A, 6.6.A,
and 6.6.B (Sarcoma Commercialization Option provisions) shall be deleted in
their entirety and shall be of no further force or effect.

 

4.11.3                                 Section 6.10.A. shall be amended to apply
solely to the ADP-0011-008 study (the “Multiple Myeloma Combination Study”). GSK
shall take over any obligations or responsibilities imposed under the Multiple
Myeloma Combination Study in relation to which it has agreed to take over in
accordance with the Transition Plan. The provisions of Section 3.11 shall
continue to apply to the performance of the Multiple Myeloma Combination Study.
As of the Amendment Agreement Effective Date, no further or additional
combination studies are planned or anticipated with respect to the Initial
Target Program.

 

Safety Data Exchange Agreement

 

4.12                        The Parties will use Commercially Reasonable Efforts
to negotiate a safety data exchange agreement after the Amendment Effective Date
with the aim of having such agreement effective at least one month prior to
Transition Date.

 

5.                                      GENERAL

 

5.1                               Each Party acknowledges and agrees that the
financial provisions set out in Exhibit B constitute the full and complete
financial obligations of GSK with respect to the Initial Target Program.  Each
Party hereby fully, finally and irrevocably releases the other Party from any
claims or potential claims, obligation or liabilities arising prior to the
Amendment Agreement Effective Date regarding payment of costs or expenses for,
or in connection with, the Initial Target Program to the extent in each case
that a Party is aware or should reasonably be aware of any claims or potential
claims, obligation or liabilities prior to the Amendment Agreement Effective
Date.

 

6

--------------------------------------------------------------------------------


 

5.2                               This Amendment Agreement is governed by and
shall be construed in accordance with English law.

 

5.3                               This Amendment Agreement together with the
Collaboration Agreement (incorporating all schedules and exhibits) constitutes
the entire agreement between the parties relating to its subject matter. Each
party acknowledges that it has not entered into this Amendment Agreement on the
basis of any warranty, representation, statement, agreement or undertaking
except those expressly set out in this Amendment Agreement or the Collaboration
Agreement (as amended). Each party waives any claim for breach of this Amendment
Agreement, or any right to rescind this Amendment Agreement in respect of, any
representation which is not an express provision of this Amendment Agreement
together with the Collaboration Agreement (as amended). Nothing in this clause
excludes any liability which either party may have to the other (or any right
which either party may have to rescind this Amendment Agreement) in respect of
any fraudulent misrepresentation or fraudulent concealment prior to the
execution of this Amendment Agreement.

 

7

--------------------------------------------------------------------------------


 

The parties agree to enter into, and be bound by, this Amendment Agreement by
their duly authorised representatives as of the Amendment Effective Date.

 

SIGNED for and on behalf of ADAPTIMMUNE LIMITED:

 

 

/s/ Helen Tayton-Martin

(signature)

 

 

 

 

CBO

(position)

 

 

 

 

Helen Tayton-Martin

(name)

 

 

 

SIGNED for and on behalf of GLAXOSMITHKLINE INTELLECTUAL PROPERTY DEVELOPMENT
LIMITED:

 

 

/s/ Dorcas Murray

(signature)

 

 

 

 

Authorised Signatory For and on behalf of Edinburgh Pharmaceutical Industries
Limited

 

 

Corporate Director

(position)

 

 

 

 

Dorcas Murray

(name)

 

 

Amendment Agreement No. 5 Signature Page

 

--------------------------------------------------------------------------------


 

EXHIBIT A — TRANSITION PLAN

 

Amendment Agreement No. 5 Exhibit A

 

--------------------------------------------------------------------------------


 

EXHIBIT A — Transition Plan

 

1.                                      INTRODUCTION

 

1.1                               GSK has exercised the Initial Target Program
Option. As a result, the Parties have agreed to transition the Initial Target
Program to GSK and to transfer and deliver to GSK all Results arising out of the
Initial Target Program in accordance with Section 6.11.1 of the Agreement. This
Exhibit sets out the key activities required for transition (“Transition Plan”).
The Parties have targeted [***] (“Anticipated Transition Date”) for completion
of the Transition based on certain limited facts and assumptions known as of the
Amendment Effective Date.  Although the Parties agree to work diligently and in
good faith to complete the Transition by the Anticipated Transition Date, the
Parties also acknowledge that the facts and assumptions upon which this
Anticipated Transition Date is based may or may not ultimately be correct. 
Accordingly, the Anticipated Transition Date is a target date for the conclusion
of Transition activities, and is not to be deemed to be contractually binding as
a definitive date for the conclusion or stopping of all Transition activities. 
Capitalized terms used but not defined in this Exhibit A shall have the meaning
ascribed to such terms in the Agreement.  References to a “Section” shall mean
the relevant section of this Exhibit A unless otherwise specifically stated
herein.

 

2.                                      TRANSITION PLAN- TIMINGS

 

2.1                               The estimated timings for the Transition Plan
are set out in the relevant sections below.

 

2.2                               Both Parties will use their Commercially
Reasonable Efforts to comply with the timescales set out in this Exhibit and
will notify the other Party of any delays or anticipated delays.

 

3.                                      TRANSITION PLAN — CLINICAL TRIALS

 

3.1                               STUDY CONDUCT AND MANAGEMENT

 

3.1.1                                        ADP-04511 (“Synovial Sarcoma
Pilot”) — USA and Canada

 

Adaptimmune will continue to be the sponsor and continue to conduct and manage
the Synovial Sarcoma Pilot trial for each cohort as follows and as overseen by
the JSC:

 

·                  Cohort 1

 

·                  As at the Amendment Effective Date, this cohort has completed

 

--------------------------------------------------------------------------------


 

enrolment. Adaptimmune will continue to act as sponsor and to manage open sites
and long term follow-up for all patients until Transition Date. [***]

 

·                  Cohort 2

 

·                  As at the Amendment Effective Date, this cohort is open and
screening is ongoing for the cohort.

 

·                  Adaptimmune will not open or activate any further sites.

 

·                  As of the Amendment Effective Date, Adaptimmune will continue
to perform cohort 2 in accordance with existing timescales. [***]

 

·                  Adaptimmune will be responsible for continuing management and
conduct of cohort 2 up to Transition Date, including treatment of patients
enrolled in the study and any long-term follow-up.

 

·                  GSK will take over management and conduct of cohort 2 on
Transition Date. The Parties will work together to ensure transition of patients
to GSK is as smooth as possible.

 

·                  Communication with sites will be in accordance with the
agreed communication plan set out at Exhibit A4.

 

·                  Cohort 3

 

·                  As of Amendment Effective Date, this cohort is no longer
actively enrolling.

 

·                  Adaptimmune will be responsible for continuing management and
conduct of cohort 3 up to Transition Date.

 

·                  GSK will take over management and conduct of cohort 3 on
Transition Date.

 

·                  Communication with sites will be in accordance with the
agreed communication plan set out at Exhibit A4.

 

·                  Cohort 4

 

·                  As at the Amendment Effective Date, this cohort is open and
screening is ongoing for the cohort.

 

As of the Amendment Effective Date Adaptimmune will continue enrolment and
dosing of subjects in this cohort up to dosing of a

 

--------------------------------------------------------------------------------


 

maximum of [***] patients. Once the [***] patient has been infused with NY-ESO
SPEAR T-cell product, sites will be notified by Adaptimmune that enrolment in
cohort 4 has closed.

 

·                  Adaptimmune will be responsible for continuing management and
conduct of cohort 4 up to Transition Date, including treatment of patients
enrolled in the study and any long term follow-up.

 

·                  GSK will take over management and conduct of cohort 4 on
Transition Date.

 

·                  Communication with sites will be in accordance with the
agreed communication plan set out at Exhibit A4.

 

3.1.2                                        ADP-0011-004 (“NSCLC pilot study”)
- USA

 

·                  The study is actively recruiting as at the Amendment
Effective Date.

 

·                  Adaptimmune will be responsible for notifying the sites of
cessation of the study as follows:

 

·                  No additional sites will be opened or activated and any
activation visits will be cancelled,

 

·                  Open sites will be notified as soon as possible after
Amendment Effective Date [***] that screening under the screening protocol for
NY-ESO will stop in [***] weeks;

 

·                  Following closing of screening, sites will have [***] weeks
to enrol patients into the cohort, up to a maximum of 10 patients.

 

·                  Adaptimmune will be responsible for continuing management and
conduct of study (and associated screening protocol) up to Transition Date,
including treatment of patients enrolled in the study and any long term
follow-up.

 

·                  GSK will take over management and conduct of study on
Transition Date.

 

·                  Communication with sites will be in accordance with the
agreed Communication Plan set out at Exhibit A4.

 

3.1.3                                        ADP-0011-007 (“MRCLS pilot study”)
- USA

 

·                  This study is actively recruiting as at Amendment Effective
Date.

 

·                  Adaptimmune will continue to manage and conduct study up to
Transition Date

 

--------------------------------------------------------------------------------


 

including enrolment of up to a maximum of [***] patients. Adaptimmune will use
all reasonable efforts to enrol and dose all [***] patients ahead of the
Transition Date and will keep GSK informed of patient enrolment.

 

·                  GSK will take over management and conduct of study on
Transition Date.

 

·                  Communication with sites will be in accordance with the
agreed communication plan set out at Exhibit A4.

 

3.1.4                                        ADP-0011-001 (“Ovarian study”) -
USA

 

·                  This study is actively recruiting as at the Amendment
Effective Date.

 

·                  Adaptimmune will be responsible for notifying the sites of
cessation of the study as follows:

 

·                  No additional sites will be opened or activated and any
activation visits will be cancelled,

 

·                  Open sites will be notified as soon as possible after
Amendment Effective Date [***] that screening for the study will stop in [***]
weeks;

 

·                  Following closing of screening, sites will have [***] weeks
to enrol patients into the cohort, up to a maximum of 10 patients.

 

·                  GSK will take over management and conduct of study on
Transition Date.

 

·                  Communication with sites will be in accordance with the
agreed Communication Plan set out at Exhibit A4.

 

3.1.5                                        ADP-0011-008 (“Multiple Myeloma
Combination Study”) - USA

 

·                  This study is open at the Amendment Effective Date and
actively recruiting.

 

·                  Adaptimmune will continue to manage and conduct this study up
until Transition Date. As part of such management and conduct and unless
otherwise agreed by JSC, Adaptimmune will continue to open sites, up to a
maximum of [***] sites.

 

·                  Adaptimmune will dose all patients enrolled in the study up
to the Transition Date.

 

·                  GSK will take over management and conduct of study on
Transition Date.

 

·                  Communication with sites and with Merck will be in accordance
with the agreed communication plan set out at Exhibit A4.

 

--------------------------------------------------------------------------------


 

3.1.6                                        ADP-0011-006 (“Synovial Sarcoma
Pivotal Study”)

 

·                  Adaptimmune will cease all further work in relation to the
Pivotal Study as of the Amendment Effective Date. Associated regulatory work and
communications are covered in Section 4 below.

 

·                  Communications in relation to the pivotal study will be made
with sites and regulators in accordance with the Communication Plan set out at
Exhibit A4.

 

3.1.7                                        ADP-01611 and ADP-0011-002 and
ADP-01411 (Melanoma and Multiple Myeloma (non-transplant and transplant) pilot
trials)

 

·                  The studies are closed to enrolment as of the Amendment
Effective Date.

 

·                  Adaptimmune will continue to manage all close-out activities
for these studies up to Transition Date and as further detailed below.

 

3.1.8                                        European Clinical Sites

 

·                  [***]

 

·                  [***]

 

·                  Communication with study sites in Europe will be in
accordance with agreed Communication Plan set out at Exhibit A4.

 

3.1.9                                        LTFU Protocol and Screening
Protocol

 

·                  Adaptimmune will continue to sponsor, conduct and manage the
LTFU study until the Transition Date.

 

·                  GSK will take over management and conduct of LTFU study on
the Transition Date.

 

·                  The Screening study (ADP-0000-0001) will remain with
Adaptimmune and will not transition to GSK.

 

3.1.10                                 Technology and know-how transfer

 

Transfer activity

 

Success Criteria

 

Target Date

Transfer of all clinical study documentation listed in Documentation List in
Exhibit A1

 

[***]

 

[***]

 

--------------------------------------------------------------------------------


 

Transfer of clinical trial knowledge to GSK

 

[***]

 

[***]

Transfer of Clinical Safety and Pharmacovigilance knowledge to GSK

 

[***]

 

[***]

Transfer of site communications. [***]

 

[***]

 

[***]

Transfer of Sponsor responsibility

 

- See regulatory section below

 

See regulatory section below

Transfer of all clinical databases to GSK

 

- See biometrics, pharmacovigilance and CDx sections below

 

See biometrics, pharmacovigilance and CDx sections below

Transfer of Study conduct for each site that participates in an ongoing NYESO
study

 

[***]

 

[***]

Transfer of ability to manufacture product for patients and to fully support all
studies

 

- See CMC below

 

See CMC below

CSR, DSUR and IB completion and transfer

 

See relevant sections below

 

See relevant sections below

Transfer of clinical samples

 

See relevant sections below

 

See relevant sections below

Transfer of relevant vendors’ activities

 

[***]

 

See relevant sections below

 

3.1.11                                 General

 

·                  [***]

 

·                  Notwithstanding the above plans for closure of studies or
cessation of enrolment:

 

--------------------------------------------------------------------------------


 

·                  if an investigator has discussed treatment under any study
with a patient prior to the notification of study closure or cessation of
enrolment, and that patient subsequently requests inclusion or enrolment then
the Parties will use reasonable efforts to include such patient within the
study, subject to compliance with Protocol and Applicable Laws.

 

·                  Addition of further patients to any study over and above the
agreed total numbers set out above would require JSC agreement, including
agreement on allocation of costs.

 

·                  Adaptimmune will continue to be responsible for any payments
incurred by clinical trial sites or with respect to its vendors and suppliers
(eg, CROs, labs, CMOs) in each case as required under an agreement or contract
between such third party and Adaptimmune which have accrued prior to Transition
Date.

 

4.                                      TRANSITION PLAN - REGULATORY

 

4.1                               Adaptimmune will continue all regulatory work
required to support the clinical studies. (see Section 3 above) including
closure activities/ end of trial notifications (as applicable) until Transition
Date, subject to Section 6.11.2 of the Agreement.

 

4.1.1                                        [***]

 

4.2                               Adaptimmune will provide any information
reasonably required by GSK to enable GSK to respond to regulatory authority
requests for historic information, where this information has not been
transferred to GSK as part of the transition activities. Such provision is not
required by Transition Date but in each case will be provided as soon as
reasonably practical by Adaptimmune.

 

4.3                               Adaptimmune, as sponsor, will be responsible
for responding to any questions or requests from Regulatory Authorities up until
Transition Date. Any requests will be provided to GSK and GSK will be given an
opportunity to comment on any responses. To the extent any responses require
input from GSK in relation to future GSK activities or plans, GSK will provide
the information required for Adaptimmune to respond to the relevant Regulatory
Agency as soon as reasonably practical.

 

4.4                               Except as otherwise set forth herein or in the
Agreement, e.g. Section 6.11.2 of the Agreement, GSK will take responsibility
for all regulatory affairs activities on Transition Date.

 

--------------------------------------------------------------------------------


 

4.5                               Communications with the Regulatory Authorities
will be in accordance with the Communication Plan at Exhibit A4, to the extent
relevant to any response.

 

4.6                               The Parties will work together to agree all
documentation required for transfer of sponsorship for all NY-ESO clinical
studies from Adaptimmune to GSK, to enable transfer of sponsorship as of
Anticipated Transition Date. In particular, Adaptimmune will transfer [***]
specific to the NY-ESO SPEAR T-cell to GSK as of Transition Date.

 

4.7                               Following Transition Date, Section 6.11.2 of
the Agreement will continue to apply.

 

4.8                               Technology and know-how transfer

 

Transfer activity

 

Success Criteria

 

Target Date

Transfer of all regulatory documentation listed in Documentation List in
Exhibit A1

 

[***]

 

[***]

Knowledge transfer

 

[***]

 

[***]

Transfer of sponsorship for clinical trials to GSK

 

[***]

 

[***]

 

5.                                      TRANSITION PLAN - CSRs

 

5.1                               [***]

 

5.2                               [***]

 

5.3                               [***]

 

5.4                               Technology and know-how transfer

 

Transfer activity

 

Success Criteria

 

Target Dates

[***]

 

[***]

 

[***]

Delivery of complete data packages

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

6.                                      TRANSITION PLAN — DSUR (“Data Safety
Update Report”)

 

6.1                               [***]

 

--------------------------------------------------------------------------------


 

6.2                               Technology and know-how transfer

 

Transfer activity

 

Success Criteria

 

Target Dates

Writing and filing of DSUR

 

[***]

 

[***]

 

7.                                      TRANSITION PLAN — IB (“Investigator
Brochure”)

 

7.1                               [***]

 

7.2                               [***]

 

7.3                               Technology and know-how transfer

 

Transfer activity

 

Success Criteria

 

Target Dates

[***]

 

[***]

 

[***]

Provision of knowledge transfer to GSK

 

[***]

 

[***]

 

8.                                      TRANSITION PLAN — DATABASE TRANSFER

 

8.1                               Adaptimmune will transfer the clinical trial
datasets per the table below to GSK as of the dates stated. [***]

 

8.2                               Adaptimmune will continue to manage clinical
trial databases for ongoing studies up until Transition Date (see Section 3).

 

8.3                               [***]

 

8.4                               Technology transfer

 

Transfer activity

 

Success Criteria

 

Target Dates

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

--------------------------------------------------------------------------------


 

9.                                      TRANSITION PLAN — CDX ACTIVITIES

 

9.1                               [***]

 

9.2                               [***]

 

9.3                               [***]

 

9.4                               [***]

 

9.5                               [***]

 

9.6                               Technology and know-how transfer

 

Transfer activity

 

Success Criteria

 

Target Dates

[***]

 

[***]

 

[***]

[***]

 

[***]

 

As set out in documentation list

 

10.                               TRANSITION PLANS — TRANSFER OF CLINICAL
SAMPLES

 

10.1                        Dependent on reconciliation of patient consent for
transfer of samples to GSK, Adaptimmune will transfer the following clinical
samples to GSK [***];

 

[***]

 

10.2                        Technology and know-how transfer

 

Transfer activity

 

Success Criteria

 

Target Dates

Provision of list of patient samples capable of transfer to GSK in excel format,
together with confirmation of appropriate consents for each sample (to the
extent available from site)

 

[***]

 

[***]

 

--------------------------------------------------------------------------------


 

Provision of samples on above list to GSK’s approved third party vendor

 

[***]

 

[***]

 

11.                               TRANSITION PLANS — PUBLICATION

 

11.1                        Adaptimmune will continue to progress and draft the
following publications:

 

[***]

 

11.2                        Publications will be provided to GSK for prior
approval in accordance with the Agreement.

 

11.3                        Adaptimmune will hold a copy of the [***] for the
sole purpose of completing the manuscripts and responding to questions relating
to such manuscripts.

 

12.                               TRANSITION PLANS — CMC

 

12.1                        Supply Chain (General)

 

12.1.1                                 Adaptimmune will continue to manage the
supply chain and CMO and CROs as required to support clinical programs it is
managing under the Transition Plan.

 

12.1.2                                 [***]

 

12.1.3                                 Provisions relating to specific suppliers
[***] are set out in more detail below.

 

12.1.4                                 In relation to third party suppliers and
save as provided otherwise in this Section 11:

 

(a)              Any equipment Adaptimmune owns or has leased for use at or by
third party suppliers will be retained by Adaptimmune.

 

(b)              GSK will need to arrange for its own contracts, and where
necessary, equipment, sufficient to enable it to source materials and services
for manufacture of NY-ESO T-cells and NY-ESO vector as of Transition Date.

 

[***]

 

--------------------------------------------------------------------------------


 

12.1.5                                 Technology and know-how transfer

 

Transfer activity

 

Success Criteria

 

Target Date

Provision of list and contacts for third party suppliers of quality agreements
and audit reports for third party suppliers

 

[***]

 

[***]

Provision of documentation relevant to such third party suppliers as set out
further in Exhibit A1

 

- Delivery of documentation

 

As set out in documentation list

[***]

 

[***]

 

[***]

 

12.2                        Supply chain — [***]

 

12.2.1                                 [***]

 

12.2.2                                 [***]

 

12.2.3                                 [***]

 

12.2.4                                 [***]

 

12.2.5                                 [***]

 

12.2.6                                 [***]

 

12.2.7                                 Technology and know-how transfer

 

Transfer activity

 

Success Criteria

 

Target Date

Provision of documentation relevant to [***] as set out further in Exhibit A1

 

- Delivery of documentation

 

As set out in documentation list in Exhibit A1

[***]

 

[***]

 

[***]

Adaptimmune to provide knowledge transfer of [***] to GSK

 

[***]

 

[***]

 

--------------------------------------------------------------------------------


 

Adaptimmune to provide knowledge transfer of following supporting analytics:
[***]

 

[***]

 

[***]

Adaptimmune to facilitate training on process from [***] for GSK

 

[***]

 

[***]

 

[***]

 

12.3                        Supply Chain — [***]

 

12.3.1                                 [***]

 

12.3.2                                 [***]

 

12.3.3                                 [***]

 

12.3.4                                 [***]

 

12.3.5                                 [***]

 

12.3.6                                 Technology and know-how transfer

 

Transfer activity

 

Success Criteria

 

Target Date

Provision of documentation relevant to [***] as set out further in Exhibit A1

 

[***]

 

[***]

[***]

 

[***]

 

[***]

Adaptimmune to provide knowledge transfer of [***] process to GSK

 

[***]

 

[***]

Adaptimmune to provide knowledge transfer of the following supporting

 

[***]

 

[***]

 

--------------------------------------------------------------------------------


 

Transfer activity

 

Success Criteria

 

Target Date

analytics:
[***]

 

 

 

 

Adaptimmune to facilitate training on process from [***] for GSK

 

[***]

 

[***]

 

[***]

 

12.4                        Supply Chain — [***]

 

12.4.1                                 [***].

 

12.4.2                                 [***]

 

12.4.3                                 Technology and know-how transfer

 

Transfer activity

 

Success Criteria

 

Target Date

Provision of documentation relating to [***] as set out further in Exhibit A1

 

- Delivery of documentation

 

As set out in documentation list

[***]

 

[***]

 

[***]

Knowledge transfer for [***]

 

- Covered under Section 11.3 above

 

See Section 11.3 above

 

12.5                        Supply Chain — Critical reagents (including [***])

 

12.5.1                                 [***]

 

12.5.2                                 [***]

 

12.5.3                                 [***]

 

12.5.4                                 [***]

 

12.5.5                                 [***]

 

--------------------------------------------------------------------------------


 

12.5.6                                 Technology and know-how transfer

 

Transfer activity

 

Success Criteria

 

Target Date

Provision of documentation as set out further in Exhibit A1

 

[***]

 

As set out in documentation list

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

Adaptimmune to provide knowledge transfer of [***] process to GSK

 

[***]

 

[***]

Material transfer

 

[***]

 

[***]

 

12.6                        Knowledge Transfer

 

12.6.1                                 [***]

 

12.6.2                                 [***]

 

12.6.3                                 [***]

 

12.6.4                                 [***]

 

12.6.5                                 [***]

 

12.6.6                                 Technology and know-how transfer

 

Transfer activity

 

Success Criteria

 

Timelines

Provision of [***]

 

[***]

 

As set out above

Delivery of Technology Transfer documentation

 

- Delivery of documentation

 

As set out in Exhibit A1.

 

13.                               [***]

 

13.1                        [***]

 

13.2                        No further process development or other development
work will be conducted by Adaptimmune for GSK in relation to the Initial Target
Program.

 

13.3                        Technology and know-how transfer

 

--------------------------------------------------------------------------------


 

Transfer activity

 

Success Criteria

 

Target Date

[***]

 

[***]

 

[***]

[***]

 

[***]

 

As set out above

 

14.                               COMPLETION OF INITIAL TARGET PROGRAM
GENERATION 2

 

14.1                        [***]

 

15.                               GENERAL

 

15.1                        Both Parties will work together to facilitate the
activities set out in this Transition Plan by the Anticipated Transition Date of
[***] 2018. The Parties will work together to agree a more detailed transition
plan to facilitate Transition.

 

15.2                        Each Party will appoint a Transition leader to
manage and confirm the conduct of the activities under the Transition Plan.  The
Transition leaders are anticipated to be the parties’ respective Alliance
Managers, unless otherwise specified during the Transition. The primary role of
the Transition leaders will be to ensure that the activities under the
transition plan have been successfully completed and to track and confirm the
dates upon which each such activity is satisfactorily completed by the
applicable Party. The performance of the Transition Plan will be overseen by a
transition specific project group which will review the timelines for
performance and overall performance of required activities from the Amendment
Effective Date until the Transition Date. The project group will be set up
within [***] days of Amendment Effective Date. The composition of such project
group will depend on the activities under the Transition Plan and will include
representatives from all relevant functions within Adaptimmune and GSK.

 

15.3                        The project group shall meet at least [***] to
ensure performance of Transition Plan is in accordance with agreed timelines.
Smaller groups may also meet where necessary to ensure Transition is as smooth
as possible.

 

--------------------------------------------------------------------------------


 

EXHIBIT A1 — Documentation List

 

NY-ESO-1c259T: List of deliverables for the transfer of non-CMC know-how and
materials from Adaptimmune (ADPT) to GSK

 

Deliverables provided below will be provided in accordance with Adaptimmune
internal procedures and file formats unless otherwise stated or required (where
original format or system is not used by GSK then deliverables will be provided
in pdf or word as appropriate).  Deliverables will be provided in the form and
to the extent they exist within Adaptimmune or can be obtained by Adaptimmune
from external providers/vendors at time of transfer, save where required to be
created or modified under Transition Plan.

 

--------------------------------------------------------------------------------


 

Function

 

Item/Transition Plan

 

Comments

REG

 

[***]

 

[***]

Clinical
DM
S&P

 

[***]

 

[***]

CDx

 

[***]

 

[***]

Biomarkers, PGx

 

[***]

 

[***]

Biology / Non-Clinical Safety

 

[***]

 

 

Safety/PVG

 

[***]

 

[***]

 

--------------------------------------------------------------------------------


 

NY-ESO-1c259T: List of deliverables for the transfer of CMC know-how and
materials from Adaptimmune (ADPT) to GSK

 

Function

 

Item/Transition Plan

 

Comments

Plasmids and Cell banks

 

[***]

 

[***]

Vector

 

[***]

 

[***]

Cell process and product

 

[***]

 

[***]

Analytical and QC release methods

 

[***]

 

[***]

Quality and Supply chain

 

[***]

 

 

Regulatory (CMC)

 

[***]

 

[***]

 

N.B. In relation to all Deliverables and for clarity, deliverables relevant to
NY-ESO and Initial Target Program will be provided. To the extent documents
contain information relevant to other Adaptimmune programs and which is not
specific to the Initial Target Program or NY-ESO SPEAR T-cell product or its
manufacture, such information will be redacted from the documents.

 

--------------------------------------------------------------------------------


 

Exhibit A2 — Inventory List

 

List as of 28 August 2017

 

--------------------------------------------------------------------------------


 

THIS PAGE AND THE FOLLOWING TWO PAGES OF THIS EXHIBIT HAVE BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT

 

[***]

 

--------------------------------------------------------------------------------


 

Exhibit A3 — CMC [***]

 

THE REMAINDER OF THIS PAGE AND THE FOLLOWING PAGE OF THIS EXHIBIT HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT

 

[***]

 

--------------------------------------------------------------------------------


 

Exhibit A4 — Communication Plans

 

Press releases: The Parties will each issue a press release in substantially the
form set out below.

 

GSK Press release:

 

Issued: [DAY + MONTH] 2017, London UK

 

GSK exercises option on phase 1/2 NY-ESO T-cell therapy (GSK3377794)

 

Today GSK announced that it has exercised the option to obtain an exclusive
global license from Adaptimmune for an investigational SPEAR T-cell receptor
therapy targeting NY-ESO-1 (GSK3377794). Upon exercise of this option and
transition of the programme, GSK will assume responsibility for all development,
manufacturing and commercialisation activities for the asset.

 

Adaptimmune will receive up to £48 million from GSK over the course of the
transition period. This includes development milestones of up to £18M and the
option payment of £30 million, which also allows GSK to nominate two additional
targets following completion of the transition. Successful continuation of
development and subsequent commercialisation of GSK3377794 would trigger
additional payments for development milestones, tiered sales milestones and
mid-single to low double digit royalties on worldwide net sales.

 

Oncology is one of four Therapy Areas of focus for GSK’s R&D efforts, where the
company believes there are significant opportunities for growth and innovation.
GSK has three main areas of Oncology research: Cell and Gene Therapy; Cancer
Epigenetics, and Immuno-oncology. There is tremendous potential for cells to be
engineered into medicines and GSK is investing broadly to develop platform
capabilities in manufacturing cell and gene therapies for use across a broad
range of disease areas, including oncology.

 

Axel Hoos, SVP Oncology R&D, GSK said “The aim of GSK’s R&D is to develop
medicines with transformational potential for patients.  We have seen compelling
data for the NY-ESO investigational cell therapy in synovial sarcoma and,
following this option exercise, we will capitalise on our in-house Cell and Gene
Therapy capabilities to support the development programme for GSK3377794. We
will continue to explore the potential for this novel cell therapy in multiple
tumour types, and in combination with other cancer therapies.”

 

James Noble, Chief Executive Officer of Adaptimmune, said “This is a very
exciting day for Adaptimmune as GSK has exercised its option over our NY-ESO
program, earlier than originally planned. The commitment by one of the world’s
leading pharmaceutical companies to the NY-ESO SPEAR T-cell program as a new
treatment modality is a testament to the strength of our data in synovial
sarcoma recently presented at ASCO.”

 

GSK3377794 has been granted PRIME designation by the European Medicines agency
and Breakthrough Therapy Designation by the US Food and Drug Administration.
There are currently six ongoing Phase 1/2 studies of GSK3377794 as monotherapy
(NSCLC, Metastatic Melanoma, Ovarian, Multiple Myeloma, Synovial Sarcoma, and
Myxoid Round Cell Liposarcoma) and one Phase 1 study in

 

--------------------------------------------------------------------------------


 

combination with pembrolizumab in Multiple Myeloma. As part of the transition
process, GSK will be developing a timeline for development activities, including
initiation of new clinical studies.

 

GSK — one of the world’s leading research-based pharmaceutical and healthcare
companies — is committed to improving the quality of human life by enabling
people to do more, feel better and live longer.  For further information please
visit www.gsk.com.

 

GSK enquiries:

 

UK Media enquiries:

 

David Mawdsley

 

+44 (0) 20 8047 5502

 

(London)

 

 

Simon Steel

 

+44 (0) 20 8047 5502

 

(London)

 

 

David Daley

 

+44 (0) 20 8047 5502

 

(London)

 

 

Catherine Hartley

 

+44 (0) 20 8047 5502

 

(London)

 

 

 

 

 

 

 

US Media enquiries:

 

Sarah Alspach

 

+1 202 715 1048

 

(Washington, DC)

 

 

Sarah Spencer

 

+1 215 751 3335

 

(Philadelphia)

 

 

Mary Anne Rhyne

 

+1 919 483 0492

 

(North Carolina)

 

 

Jenni Ligday

 

+1 202 715 1049

 

(Washington, DC)

 

 

Karen Hagens

 

+1 919 483 2863

 

(North Carolina)

 

 

Gwynne Oosterbaan

 

+1 215 751 7468

 

(Philadelphia)

 

 

 

 

 

 

 

Analyst/Investor enquiries:

 

Sarah Elton-Farr

 

+44 (0) 20 8047 5194

 

(London)

 

 

Tom Curry

 

+ 1 215 751 5419

 

(Philadelphia)

 

 

Gary Davies

 

+44 (0) 20 8047 5503

 

(London)

 

 

James Dodwell

 

+44 (0) 20 8047 2406

 

(London)

 

 

Jeff McLaughlin

 

+1 215 751 7002

 

(Philadelphia)

 

Cautionary statement regarding forward-looking statements
GSK cautions investors that any forward-looking statements or projections made
by GSK, including those made in this announcement, are subject to risks and
uncertainties that may cause actual results to differ materially from those
projected. Such factors include, but are not limited to, those described under
Item 3.D ‘Principal risks and uncertainties’ in the company’s Annual Report on
Form 20-F for 2016.

 

Registered in England & Wales:
No. 3888792

 

Registered Office:

980 Great West Road

Brentford, Middlesex

TW8 9GS

 

--------------------------------------------------------------------------------


 

Adaptimmune press release.

 

GSK Exercises Option over SPEAR T-cell Therapy Program Targeting NY-ESO

 

PHILADELPHIA, Pa. and OXFORD, UK., September 7, 2017 — Adaptimmune Therapeutics
plc (Nasdaq:ADAP), a leader in T-cell therapy to treat cancer, today announced
that GlaxoSmithKline plc (LSE/NYSE:GSK) has exercised its option under a
collaboration and license agreement signed in 2014 to exclusively license the
right to research, develop, and commercialize Adaptimmune’s NY-ESO SPEAR T-cell
therapy program. Further details will be provided in a conference call scheduled
for 8:30 AM EDT this morning; dial-in and webcast details are provided below.

 

Adaptimmune will receive up to £48 million (~$61 million) from GSK over the
course of the transition period. This includes development milestones of up to
£18 million (~$23 million) and the option payment of £30 million (~$38 million),
which also allows GSK to nominate two additional targets following completion of
the transition. Successful continuation of development and subsequent
commercialization of NY-ESO would trigger additional payments for development
milestones, tiered sales milestones, and mid-single to low double-digit
royalties on worldwide net sales.

 

“This is a very exciting day for Adaptimmune as GSK has exercised its option
over our NY-ESO program, earlier than originally planned,” commented James
Noble, Chief Executive Officer at Adaptimmune. “The commitment by one of the
world’s leading pharmaceutical companies to the NY-ESO SPEAR T-cell program as a
new treatment modality is a testament to the strength of our data in synovial
sarcoma recently presented at ASCO. From a financial perspective, this option
exercise extends our cash runway into 2020. We anticipate the transition of
NY-ESO to GSK to be completed over the coming months, after which we will focus
our clinical resources on delivery and execution from our wholly-owned assets
MAGE-A4, MAGE-A10, and AFP.”

 

Axel Hoos, SVP Oncology R&D, GSK said “The aim of GSK’s R&D is to develop
medicines with transformational potential for patients.  We have seen compelling
data for the NY-ESO investigational cell therapy in synovial sarcoma and,
following this option exercise, we will capitalize on our in-house Cell and Gene
Therapy capabilities to support the development program for GSK3377794. We will
continue to explore the potential for this novel cell therapy in multiple tumor
types, and in combination with other cancer therapies.”

 

Summary of Recent Data in Synovial Sarcoma

 

In June of this year, data presented in an oral presentation at ASCO from the
ongoing study of NY-ESO SPEAR T-cells in synovial sarcoma continued to indicate
a favorable risk benefit profile in this aggressive and difficult-to-treat solid
tumor. Initial anti-tumor activity was observed in all ongoing cohorts,
including low expressors of NY-ESO. NY-ESO SPEAR T-cells continued to be
well-tolerated with all reported events of cytokine release syndrome resolved
(the majority of events were Grade 1 or 2), and there were no reported events of
seizure, cerebral edema, or

 

--------------------------------------------------------------------------------


 

encephalopathy. Survival data was promising with a median predicted overall
survival of 120 weeks (~28 months) among the 12 treated patients in Cohort 1;
or, 159 weeks (~37 months) for the ten patients in this cohort who received the
target dose of one billion cells. In addition, 6 responses were observed in
Cohort 1 patients.

 

Transition Plan

 

Adaptimmune and GSK will work together over the coming months to ensure a smooth
transition of the NY-ESO SPEAR T-cell development program to GSK. After the
transition, GSK will assume sponsor responsibility for all NY-ESO-related
activities including ongoing data publications regarding this program Current
plans for ongoing and planned clinical studies are summarized below by
indication:

 

Sarcoma:

 

·                  Adaptimmune will continue enrollment in the ongoing synovial
sarcoma pilot study, which will ultimately transition to GSK.

·                  GSK will be responsible for continued clinical investigation
including initiating the registration study in this indication.

·                  Adaptimmune will continue to enroll patients in the ongoing
myxoid/round cell liposarcoma (MRCLS) study, which will ultimately transition to
GSK.

 

Non-small Cell Lung Cancer (NSCLC):

 

·                  Adaptimmune will cease enrollment in the ongoing NSCLC study,
whilst GSK develops plans for its own study of NY-ESO SPEAR T-cells in this
indication.

 

Ovarian:

 

·                  Adaptimmune will cease enrollment in the ongoing ovarian
study, and GSK will assume responsibility for any additional work in this
indication.

 

Multiple Myeloma:

 

·                  GSK will take on responsibility for the ongoing multiple
myeloma combination study with KEYTRUDA® (pembrolizumab), an anti-PD-1 inhibitor
marketed by Merck & Co., Inc., Kenilworth, NJ, USA (known as MSD outside the US
and Canada).

 

About the Collaboration and License Agreement between Adaptimmune and GSK

 

Adaptimmune and GSK announced their strategic collaboration and license
agreement in June 2014 for up to five programs including the first program,
NY-ESO. The terms of the agreement were expanded in February 2016 to accelerate
development of NY-ESO SPEAR T-cell therapy toward registration trials in
synovial sarcoma, to explore development in MRCLS and to enable combination
studies.

 

In January 2017, GSK nominated PRAME as a second target and, as a consequence of
this option exercise for NY-ESO, GSK will have the right to nominate its third
and fourth targets and Adaptimmune will take these programs through preclinical
testing to IND. The agreement excludes targets on which work is already under
way, including Adaptimmune’s wholly owned MAGE-A10, MAGE-A4, and AFP clinical
programs and its active preclinical pipeline.

 

--------------------------------------------------------------------------------


 

Adaptimmune’s Pipeline

 

Adaptimmune’s proprietary technology enables the Company to consistently
generate affinity enhanced T-cell receptors (TCRs) which address intracellular
targets on solid tumors that are not accessible to certain other experimental
modalities. Adaptimmune has three wholly-owned SPEAR T-cells in active clinical
trials, with further first and next generation SPEAR T-cells being developed and
evaluated by means of Adaptimmune’s proprietary preclinical testing platform.

 

As stated above, GSK does not have the right to nominate any additional targets
on which work is already under way, including Adaptimmune’s wholly-owned SPEAR
T-cells targeting MAGE-A10, MAGE-A4, and AFP that are being evaluated in four
active clinical trials across eight solid tumor indications., These ongoing
studies are described in more detail below:

 

·                  MAGE-A10: Two active trials, one in NSCLC, and a triple tumor
study in urothelial (bladder), melanoma, and head and neck cancer

·                  MAGE-A4: One active trial across seven solid tumor
indications including urothelial, melanoma, head and neck, ovarian, NSCLC,
esophageal, and gastric cancers

·                  AFP: One active study in hepatocellular (liver) cancer

 

Initial safety and efficacy data across each of these studies is anticipated
through 2017 and 2018.

 

Conference Call Information

 

The Company will host a live teleconference and webcast to provide additional
details at 8:30 a.m. EDT (1:30 p.m. BST) today, September 7, 2017. The live
webcast of the conference call will be available via the events page of
Adaptimmune’s corporate website at www.adaptimmune.com. An archive will be
available after the call at the same address. To participate in the live
conference call, if preferred, please dial (877) 280-1254 (U.S.) or +44 (0)20
3427 1911 or 0800 279 5004 (U.K.). After placing the call, please ask to be
joined into the Adaptimmune conference call and provide the confirmation code
(4642775).

 

About Adaptimmune

 

Adaptimmune is a clinical-stage biopharmaceutical company focused on the
development of novel cancer immunotherapy products. The Company’s unique SPEAR
(Specific Peptide Enhanced Affinity Receptor) T-cell platform enables the
engineering of T-cells to target and destroy cancer, including solid tumors.
Adaptimmune has a number of proprietary clinical programs, and is also
developing its NY-ESO SPEAR T-cell program under a strategic collaboration and
license agreement with GlaxoSmithKline. The Company is located in Philadelphia,
USA and Oxfordshire, U.K. For more information, please visit
http://www.adaptimmune.com

 

Forward-Looking Statements

 

This release contains “forward-looking statements” within the meaning of the
Private Securities Litigation Reform Act of 1995 (PSLRA). These forward-looking
statements involve certain risks and uncertainties. Such risks and uncertainties
could cause our actual results to differ materially from those indicated by such
forward-looking statements, and include, without limitation: the success, cost
and timing of our product development activities and clinical trials and our
ability to successfully advance our TCR therapeutic candidates through the
regulatory and commercialization processes. For a further description of the
risks and uncertainties that could cause our actual results to differ materially
from those expressed in these forward-looking statements, as well as risks
relating to our business in general, we refer you to our Quarterly Report on
Form 10-Q filed with the Securities and Exchange Commission (SEC) on August 3,

 

--------------------------------------------------------------------------------


 

2017, and our other SEC filings. The forward-looking statements contained in
this press release speak only as of the date the statements were made and we do
not undertake any obligation to update such forward-looking statements to
reflect subsequent events or circumstances.

 

Adaptimmune Contacts

 

Investor Relations

Juli P. Miller, Ph.D.

T: (215) 825-9310

E: juli.miller@adaptimmune.com

 

Media Relations

Margaret Henry

T: +44 (0)1235 430036

Cell: +44 (0)7710 304249

E: margaret.henry@adaptimmune.com

 

--------------------------------------------------------------------------------


 

THIS PAGE AND THE FOLLOWING SEVEN PAGES OF THIS EXHIBIT HAVE BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT

 

[***]

 

--------------------------------------------------------------------------------


 

EXHIBIT B — AMENDED SCHEDULE 2

 

Milestone Fees

 

Schedule 2 of the Collaboration Agreement shall be deleted in its entirety and
replaced with the following amended Initial Target Program terms.  The Second
Target Program and Collaboration Program schedule (as set forth below) remain
unchanged.

 

DEVELOPMENT MILESTONES:

 

Subject to the terms and conditions set forth below in this Schedule 2 and
Articles 8 and 9 of the Collaboration Agreement, GSK shall pay each of the
non-refundable, non-creditable Milestone Fees to Adaptimmune that are set forth
below upon the first occurrence of the corresponding milestone event with
respect to any Collaboration Program or particular Licensed Product, as
applicable.  Each Milestone Fee shall be paid only one time per Collaboration
Program regardless of how many Licensed Products or Therapies achieve the
corresponding milestone event and no Milestone Fee shall be payable for any
milestone event which is not achieved, except as otherwise provided below.

 

The Milestone Fees shall be payable as follows:

 

TABLE #1
Milestones for Initial Target Program
Generation 1 and Generation 2

 

£M

[***]

 

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

 

[***]

 

[***]

 

Amendment Agreement No. 5 Exhibit B

 

--------------------------------------------------------------------------------


 

Initial Target Program Milestones:

 

 

 

£M

Exercise of Initial Target Program Option**

 

30.0 (traunched payment as set forth below**)

[***]

 

[***]

 

 

 

£M

[***]

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

 

In addition to the milestones set out above:

 

[***]

 

·                  [***]

 

·                  Any further planned [***] activities would be set out in the
Transition Plan. Further or additional activities, if any, at [***] would be
agreed by the JSC. GSK will fund those specific activities that are agreed to
continue by the JSC or are set out in the Transition Plan as pass-through costs
from [***] for activities and materials in the Transition Plan in accordance
with an agreed-upon budget and budget cap.  [***]

 

·                  [***]

 

·                  [***]

 

--------------------------------------------------------------------------------

**Payment of the milestone on Exercise of Initial Target Program Option shall be
made as follows:

 

[***]

 

For clarity, GSK shall have no right to nominate any further Targets until the
milestone for exercise of Initial Target Program Option is paid in full.

 

--------------------------------------------------------------------------------


 

Subsequent Clinical Development Milestones (applicable to both Generation 1 and
Generation 2 products)

 

 

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

 

--------------------------------------------------------------------------------


 

TABLE #2
Milestones for Second Target Program

 

£M

Nomination of Second Target

 

1.0

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

 

--------------------------------------------------------------------------------


 

 

 

TABLE #3
Milestones for Target Programs and HLA Programs (other than the
Initial Target Program and Second Target Program)

 

Target Program
(£M)

 

HLA Program
(£M)

1

 

[***]

 

[***]

 

[***]

2

 

[***]

 

[***]

 

[***]

3

 

[***]

 

[***]

 

[***]

4

 

[***]

 

[***]

 

[***]

5

 

[***]

 

[***]

 

[***]

6

 

[***]

 

[***]

 

[***]

7

 

[***]

 

[***]

 

[***]

8

 

[***]

 

[***]

 

[***]

9

 

[***]

 

[***]

 

[***]

10

 

[***]

 

[***]

 

[***]

11

 

[***]

 

[***]

 

[***]

12

 

[***]

 

[***]

 

[***]

13

 

[***]

 

[***]

 

[***]

14

 

[***]

 

[***]

 

[***]

 

1.                                      A Generation 1 Therapy or Generation 1
Licensed Product shall mean the Therapy or Licensed Product described as such in
the Initial Development Plan.

 

2.                                      A Generation 2 Therapy or Generation 2
Licensed Product shall mean the Therapy or Licensed Product described as such in
the Initial Development Plan for the Initial Target Program, or in an applicable
development plan for any other Collaboration Programs.

 

3.                                      “IUO assay” means an assay for
investigational use only that meets certain clinical and manufacturing standards
and which is used in Clinical Trials to gather data for submission as required
by the FDA to obtain regulatory approval as an IVD.  “IVD” means an IUO assay
that has obtained regulatory approval by the FDA for marketing thereof and which
is classified as a Class III device.

 

4.                                      “IDE” means an Investigational Device
Exemption application filed with the FDA in accordance with 21 C.F.R. §812.20,
or any equivalent filings in a country or regulatory jurisdiction other than the
United States.

 

5.                                      “Collaboration Program start” shall be
deemed to have occurred upon agreement of the Development Plan for such
Collaboration Program.

 

6.                                      [***]

 

7.                                      [***]

 

8.                                      [***]

 

9.                                      [***]

 

10.                               [***]

 

--------------------------------------------------------------------------------


 

11.                               [***]

 

12.                               [***]

 

SALES MILESTONES

 

Subject to the terms and conditions set forth below in this Schedule 2 and
Articles 8 and 9, GSK shall pay to Adaptimmune each of the one-time,
non-refundable, non-creditable Sales Milestone Fees on a Licensed
Product-by-Licensed Product basis indicated below:

 

Sales Threshold Milestones:

 

£M

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

 

--------------------------------------------------------------------------------